DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Ishan Weerakoon on 5/6/2022.
IN THE CLAIMS:
1.  (Currently Amended)  A method of providing access to information regarding an electronically scheduled event, the method performed by at least one server comprising one or more processors, one or more digital storage devices, and at least one network interface, wherein the first application comprises a first server application process executing on the at least one server and communicating over a network with a first client application process executing on a client device, and wherein the second application comprises a second server application process executing on the at least one server and communicating over a network with a second client application process executing on the client device, and the method comprising:
	receiving, using the at least one network interface and the first server application process, a first set of event information elements comprising information regarding the scheduled event set up in a first application; 
	receiving, using the at least one network interface and the second server application process, a second set of event information elements comprising information regarding the scheduled event in the second application which is an enterprise web application and different from the first application, the second set of event information elements including at least one event information element that is not in the first set of event information elements, wherein the first set of event information elements are based on inputs received at a first portion of a user interface displayed on a client device by the first client application process, and wherein the second set of event information elements are based on inputs received at a second portion of the user interface; 
	based upon the received second set of event information elements, generating a unique event identifier representing the scheduled event;
	storing the received second set of event information elements and a subset of the received first set of event information elements in a first area in the one or more digital storage devices in association with the generated unique event identifier;
	storing the received first set of event information elements and the generated unique event identifier in a second area in the one or more digital storage devices; 
	upon being requested by a client associated with the first application:
		retrieving the stored first set of event information elements;
		and using the generated unique event identifier stored with the first set of event information elements, retrieving the stored second set of event information elements; and  	
	transmitting to the client, using the at least one network interface, the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event,
	wherein the first application includes an email component and a first calendar management component integrated with the email component, and wherein the email component is operable to transmit notifications regarding the scheduled event to registered participants of the scheduled event who are users of the first application, and
	wherein the second application comprises a second contact management component for use by the second application, and wherein at least one of the registered participants of the scheduled event is registered by the second contact management component of the second application and is not a user of the first application. 
2.  (Canceled) 
3.  (Cancelled)  
4.  (Cancelled) 
5.  (Previously Presented)  The method according to claim 1, wherein the first set of event information elements includes information specifying a location for the scheduled event, and wherein the second set of event information elements includes further information specifying the location.
6.  (Previously Presented)  The method according to claim 5, wherein the first set of event information elements further includes information specifying a date and a time for the scheduled event.
7.  (Cancelled)  
8.  (Previously Presented)  The method according to claim 1, wherein the subset of information includes at least one of a date, a time, a subject, and the location associated with the scheduled event.
9.  (Previously Presented)  The method according to claim 1, wherein said retrieving the second set of event information elements comprises determining whether a user associated with the client is currently authorized to use the second application, and performing said transmitting to the client the retrieved second set of event information elements only when said determining determines that the user is currently authorized to use the second application.
10.  (Original) The method according to claim 9, wherein the determination as to whether the user is currently authorized to use the second application is based upon whether or not the user is currently logged into the second application.
11.  (Previously Presented) The method according to claim 1, wherein no portion of the second set of event information elements is stored in the second area where the first set of event information elements is stored. 
12.  (Currently Amended) A system comprising:
	one or more network interfaces; and
	at least one digital storage device;
	at least one processor, communicably coupled to the one or more network interfaces and the at least one digital storage device, and configured to perform actions comprising:
		executing a first application and a second application, wherein the second application is an enterprise web application and different from the first application, wherein the first application comprises a first server application process executing on the at least one server and communicating over a network with a first client application process executing on a client device, and wherein the second application comprises a second server application process executing on the at least one server and communicating over a network with a second client application process executing on the client device;
		receiving, via the one of more network interfaces and using the first server application process, first set of event information elements comprising information regarding a scheduled event set up in the first application; 
		receiving, via the one of more network interfaces and using the second server application process, second set of event information elements comprising information regarding the scheduled event in the second application, wherein the first set of event information elements are based on inputs received at a first portion of a user interface displayed on the client device by the first client application process, and wherein the second set of event information elements are based on inputs received at a second portion of the user interface; 
		based upon the received second set of event information elements, generating a unique event identifier representing the scheduled event;
		storing the received second set of event information elements in a first area of the at least one digital storage device in association with the generated identifier;
		storing the received first set of event information elements and the generated identifier in a second area of the at least one digital storage device; 
		upon being requested by a client associated with the first application, retrieving the first set of event information elements, and using the generated identifier stored with the first set of event information elements, retrieving the second set of event information elements; and  	
		transmitting, to the client, the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event,
	wherein the first application includes an email component and a first calendar management component integrated with the email component, and wherein the email component is operable to transmit notifications regarding the scheduled event to registered participants of the scheduled event who are users of the first application, and
	wherein the second application comprises a second contact management component for use by the second application, and wherein at least one of the registered participants of the scheduled event is registered by the second contact management component of the second application and is not a user of the first application. 
13.  (Currently Amended) A non-transitory computer readable storage medium having stored therein instructions that, when executed by one or more processors of a server system, causes the server system to perform operations comprising:
executing a first application and a second application, wherein the second application is an enterprise web application and different from the first application, wherein the first application comprises a first server application process executing on the server system and communicating over a network with a first client application process executing on a client device, and wherein the second application comprises a second server application process executing on the server system and communicating over a network with a second client application process executing on the client device;
receiving, via the one of more network interfaces of the server system and using the first server application process, first set of event information elements comprising information regarding a scheduled event set up in the first application; 
receiving, via the one of more network interfaces of the server system and using the second server application process, second set of event information elements comprising information regarding the scheduled event in the second application, wherein the first set of event information elements are based on inputs received at a first portion of a user interface displayed on the client device by the first client application process, and wherein the second set of event information elements are based on inputs received at a second portion of the user interface; 
based upon the received second set of event information elements, generating a unique event identifier representing the scheduled event;
storing the received second set of event information elements in a first area of the at least one digital storage device in association with the generated identifier;
storing the received first set of event information elements and the generated identifier in a second area of the at least one digital storage device; 
upon being requested by a client associated with the first application, retrieving the first set of event information elements, and using the generated identifier stored with the first set of event information elements, retrieving the second set of event information elements; and  	
	transmitting, to the client, the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event,
	wherein the first application includes an email component and a first calendar management component integrated with the email component, and wherein the email component is operable to transmit notifications regarding the scheduled event to registered participants of the scheduled event who are users of the first application, and
wherein the second application comprises a second contact management component for use by the second application, and wherein at least one of the registered participants of the scheduled event is registered by the second contact management component of the second application and is not a user of the first application. 
14.  (Currently Amended) A computing device comprising:
a display screen;
an input device; and
at least one processor communicably coupled to the display screen or the input device and configured to perform actions that include: 
	receiving, via the input device, a first set of event information elements comprising information regarding a scheduled event to be set up in a first application; 
	receiving, via the input device, a second set of event information elements comprising information regarding the scheduled event to be set up in a second application, wherein the second application is an enterprise web application and different from the first application, wherein the first application comprises a first server application process executing on the at least one processor and communicating over a network with a first client application process executing on the computing device, and wherein the second application comprises a second server application process executing on the at least one processor and communicating over a network with a second client application process executing on the computing device;
	transmitting the received second set of event information elements to the second server application process at the at least one server, wherein the first set of event information elements are based on inputs received at a first portion of a user interface displayed on the client device by the first client application process, and wherein the second set of event information elements are based on inputs received at a second portion of the user interface;
	receiving a unique event identifier from the at least one server, wherein the unique event identifier is responsive to the second set of event information elements; and
	transmitting the received first set of event information elements and the received unique event identifier to the first server application process at the at least one server for storage,
	wherein the second set of event information elements and a subset of the first set of event information elements are stored in a first area in one or more digital storage devices of the at least one server in association with the unique event identifier, and the first set of event information elements and the unique event identifier are stored in a second area in the one or more digital storage devices,
	wherein the first application includes an email component and a first calendar management component integrated with the email component, and wherein the email component is operable to transmit notifications regarding the scheduled event to registered participants of the scheduled event who are users of the first application,
wherein the second application comprises a second contact management component for use by the second application, and wherein at least one of the registered participants of the scheduled event is registered by the second contact management component of the second application and is not a user of the first application, and
	wherein the at least one server, upon being requested by the computing device in association with the first application:
			retrieves the stored first set of event information elements;
			and using the unique event identifier stored with the first set of event information elements, retrieves the stored second set of event information elements; and 
		transmits to the computing device the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event.
15.  (Previously Presented) The computing device according to claim 14, wherein the actions further include:
displaying a first data entry panel on the display screen, wherein the first data entry panel is configured for displaying received said first set of event information elements; and
displaying a second data entry panel on the display screen simultaneously with the first data entry panel, wherein the second data entry panel is configured for displaying received said second set of event information elements.
16.  (Original) The computing device according to claim 15, wherein the actions further include:
executing a first client associated with the first application and a second client associated with the second application; 
when a user using the second client is not logged into the second application, preventing said displaying the second data entry panel; and
when a user using the second client is logged into the second application, performing said displaying the second data entry panel.
17.  (Previously Presented) The computing device according to claim 14, wherein the received second set of event information elements is transmitted to a first server, and wherein the received first set of event information elements and the received unique event identifier are transmitted to a second server.
18.  (Currently Amended)  A computing device comprising:
	a display screen;
	an input device; and
	at least one processor communicably coupled to the display screen or the input device and configured to perform actions that include: 
		in response to a user input requesting display of a scheduled event, transmitting a request for first set of event information elements to a server component of a first application executing on at least one server, wherein the first application comprises a first server application process executing on the at least one processor and communicating over a network with a first client application process executing on the computing device
		receiving the first set of event information elements and a unique event identifier from the first server application process at the at least one server;
		transmitting the received unique event identifier to a server component of a second application executing on the at least one server, the second application comprising a second server application process executing on the at least one processor and communicating over a network with a second client application process executing on the computing device, wherein the second application is 
		receiving second set of event information elements associated with the unique identifier from the second server application process at the at least one server, wherein the first set of event information elements are based on inputs received at a first portion of a user interface displayed on the client device by the first client application process, and wherein the second set of event information elements are based on inputs received at a second portion of the user interface, wherein the second set of event information elements and a subset of the first set of event information elements are stored in a first area in one or more digital storage devices of the at least one server in association with the unique event identifier, and the first set of event information elements and the unique event identifier are stored in a second area in the one or more digital storage devices;
		displaying aspects of the received first set of event information elements in a first data entry panel on the display screen; and
		displaying aspects of the received second set of event information elements in a second data entry panel on the display screen simultaneously with the first data entry panel,
	wherein the first application includes an email component and a first calendar management component integrated with the email component, and wherein the email component is operable to transmit notifications regarding the scheduled event to registered participants of the scheduled event who are users of the first application, 
	wherein the second application comprises a second contact management component for use by the second application, and wherein at least one of the registered participants of the scheduled event is registered by the second contact management component of the second application and is not a user of the first application, and
	wherein the at least one server, upon being requested by the computing device in association with the first application:
			retrieves the stored first set of event information elements;
			and using the unique event identifier stored with the first set of event information elements, retrieves the stored second set of event information elements; and  
		transmits to the computing device the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event.
19.  (Original) The computing device according to claim 18, wherein the actions further include:
	when a user using the second client is not logged into the second application, preventing said displaying the second data entry panel; and
	when a user using the second client is logged into the second application, performing said displaying the second data entry panel.
20.  (Previously Presented) The method according to claim 1, further comprising:
transmitting the generated unique event identifier to a sender from which the second set of event information elements was received,
wherein the first set of event information elements is received from the sender along with the transmitted generated unique event identifier.
21.  (Previously Presented) The method according to claim 20, wherein the sender includes an event application client which transmits the first set of event information elements and the second set of event information elements to the at least one server.
22. (Previously Presented) The method according to claim 1, wherein the second portion of the user interface is controlled by the second client application process.
Allowable Subject Matter
3.	Claims 1, 5, 6 and 8 - 22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Hubner et al. (U.S. Publication 2012/0084286), Brown et al. (U.S. Publication 2015/0378995) and Boyer et al. (U.S. Publication 2012/0284637).  Hubner teaches a method of providing access to information regarding an electronically scheduled event, the method performed by at least one server comprising one or more processors, and at least one network interface, and comprising: receiving, using the at least one network interface, a first set of event information elements comprising information regarding the scheduled event set up in a first application; based upon the received second set of event information elements, generating a unique event identifier representing the scheduled event; storing the received second set of event information elements in a first area in the one or more digital storage devices in association with the generated unique event identifier; and storing the received first set of event information elements and the generated unique event identifier in a second area in the one or more digital storage devices; and transmitting to the client, using the at least one network interface, the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event.  Brown discloses receiving, using the at least one network interface, a second set of event information elements comprising information regarding the scheduled event in a second application which is an enterprise web application and different from the first application, the second set of event information elements including as least one event information element that is not in the first set of event information elements; and using the generated unique event identifier stored with the first set of event information elements, retrieving the stored second set of event information elements.  Boyer discloses upon being requested by a client associated with the first application: retrieving the stored first set of event information elements.
However, the art of record does not teach, nor render obvious a method of providing access to information regarding an electronically scheduled event, the method performed by at least one server comprising one or more processors, one or more digital storage devices, and at least one network interface, wherein the first application comprises a first server application process executing on the at least one server and communicating over a network with a first client application process executing on a client device, and wherein the second application comprises a second server application process executing on the at least one server and communicating over a network with a second client application process executing on the client device, and the method comprising:
	receiving, using the at least one network interface and the first server application process, a first set of event information elements comprising information regarding the scheduled event set up in a first application; 
	receiving, using the at least one network interface and the second server application process, a second set of event information elements comprising information regarding the scheduled event in the second application which is an enterprise web application and different from the first application, the second set of event information elements including at least one event information element that is not in the first set of event information elements, wherein the first set of event information elements are based on inputs received at a first portion of a user interface displayed on a client device by the first client application process, and wherein the second set of event information elements are based on inputs received at a second portion of the user interface; 
	based upon the received second set of event information elements, generating a unique event identifier representing the scheduled event;
	storing the received second set of event information elements and a subset of the received first set of event information elements in a first area in the one or more digital storage devices in association with the generated unique event identifier;
	storing the received first set of event information elements and the generated unique event identifier in a second area in the one or more digital storage devices; 
	upon being requested by a client associated with the first application:
		retrieving the stored first set of event information elements;
		and using the generated unique event identifier stored with the first set of event information elements, retrieving the stored second set of event information elements; and  	
	transmitting to the client, using the at least one network interface, the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event,
	wherein the first application includes an email component and a first calendar management component integrated with the email component, and wherein the email component is operable to transmit notifications regarding the scheduled event to registered participants of the scheduled event who are users of the first application, and
	wherein the second application comprises a second contact management component for use by the second application, and wherein at least one of the registered participants of the scheduled event is registered by the second contact management component of the second application and is not a user of the first application. 
Claims 12, 13, 14 and 18 are variants of claim 1 are allowed for at least the reasons of claim 1, as are claims 5, 6, 8 – 11 and 20 - 22 which depend from claim 1, claims 15 - 17 which depend from claim 14 and claim 19 which depends from claim 18.  
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/
Examiner, Art Unit 2193         


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193